DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s species election without traverse of Species B (embodiment of Figures 8-12), Claims 8-20 in the reply filed on 10/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.
Specification
The disclosure is objected to because of the following informalities:
On page 17, line 20, “hybrid CFx/Mn02” seems to erroneously have “0” in place of “O”, and the “2” should be subscripted. In this case, “hybrid CFx/Mn02” should be changed to “hybrid CFx/MnO2” for accuracy.
Appropriate correction is required.
Claim Objections
Claims 19 and 20 are objected to because of the following informalities: 
Claims 19 and 20 recite a range of values which possess units, however, only the last value in the range is provided with a unit. To increase clarity of the claimed range, “0.1 to 100 mm2” should be changed to “0.1 mm2 to 100 mm2”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the rectangular shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 16, upon which Claim 17 depends, recites that the electrode plates are “substantially rectangular”. However, nowhere in Claim 16 or any claims prior is a “rectangular shape” mentioned, and it would not be clear to the skilled artisan that the “rectangular shape” of Claim 17 is referring to the electrode plates of Claim 16, especially in light of the fact that Claim 17 requires that the corners of the “rectangular shape” are either convex curves or concave curves. The examiner notes that for purposes of examination, “the rectangular shape” was interpreted as “the substantially rectangular electrode plates”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10, 12, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiu et al. (US 20160013455A1).
Regarding Claim 8, Shiu discloses an electrochemical cell (stacked battery cell, 100) comprising: an anode comprising a plurality of anode plates (anode, 210) each having outside peripheral surfaces; a cathode comprising a plurality of cathode plates (cathode, 200) each having outside peripheral surfaces, wherein the cathode plates (cathode, 200) are interposed between adjacent anode plates (anode, 210) forming a stack of alternating anode and cathode plates (anode, 210 and cathode, 200) (Figures 1A, 2A, and 2B , [0031, 0037, 0042]). 
Shiu further discloses a separator (126) positioned to provide physical separation between anode and cathode plates (anode, 210 and cathode, 200); a plurality of anode collectors (130) in electrical communication with each anode plate (anode, 210); a plurality of anode tabs (215) in electrical communication with each anode collector (130); a plurality of cathode collectors (122) in electrical communication with each cathode plate (cathode, 210); a plurality of cathode tabs (204) in electrical communication with each cathode collector (122) (Figures 1B, 2A, and 2B, [0039, 0042-0043]).  
Shiu further discloses an anode busbar (common tab, 307) interconnecting the plurality of anode tabs (215) in parallel; a cathode busbar (common busbar, 307) interconnecting the plurality of cathode tabs (204) in parallel; the outside peripheral surfaces of the cathode plates (cathode, 200) defining a first perimeter (see annotated Figure 2A below); the cathode plates (cathode, 200) defining a first void (cathode notch, 202) falling within the first perimeter (see annotated Figure 2A below); the 

    PNG
    media_image1.png
    693
    792
    media_image1.png
    Greyscale

Annotated Figure 2A (Shiu et al. US 20160013455A1)
Regarding Claim 9, Shiu discloses all of the limitations of Claim 8 as set forth above. Shiu further discloses that the outside peripheral surfaces of the anode plates (anode, 210) defining a second perimeter (see annotated Figure 2B below); the anode plates (anode, 210) defining a second void (anode notch, 213) falling within the second perimeter (see annotated Figure 2B below); the anode busbar (common tab, 307) disposed within the second perimeter (see annotated Figure 2B below) (Figure 2B and 3C, [0043, 0045]).

    PNG
    media_image2.png
    657
    781
    media_image2.png
    Greyscale

Annotated Figure 2B (Shiu et al. US 20160013455A1)
Regarding Claim 10, Shiu discloses all of the limitations of Claim 8 as set forth above. Shiu further discloses that the first void (cathode notch, 202) is positioned adjacent a corner of the cathode plates (cathode, 200) (Figure 4C, [0049]).
Regarding Claim 12, Shiu discloses all of the limitations of Claim 9 as set forth above. Shiu further discloses that the second void (anode notch, 213) is positioned adjacent a corner of the anode plates (anode, 210) (Figure 4C, [0049]).
Regarding Claim 16, Shiu discloses all of the limitations of Claim 8 as set forth above. Shiu further discloses that the cathode plates (cathode, 200) and the anode plates (anode, 210) are substantially rectangular (Figures 2A and 2B, [0031]).
Regarding Claim 18, Shiu discloses all of the limitations of Claim 8 as set forth above. Shiu further discloses that the cathode plates (cathode, 200) and the anode plates (anode, 210) are substantially circular (Figure 5D, [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20160013455A1).
In Regards to Claim 11 (Dependent Upon Claim 8):
Shiu discloses the electrochemical cell (stacked battery cell, 100) of Claim 8 as set forth above. Shiu further teaches that the first void (cathode notch, 202) and the second void (anode notch, 213) serve to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked battery cell, 100) configurations require additional space outside of the perimeter of the electrodes [0038, 0042-0043].
Though Shiu doesn’t explicitly disclose the total surface area of the cathode plates (cathode, 200) or the first void (cathode notch, 202), Figure 2A indicates that the first void (cathode notch, 202) is approximately 3% of the total surface area of the cathode plates (cathode, 200). When designing cathode plates (cathode, 200), the skilled artisan would be motivated to select for the size of the first void (cathode notch, 202) a value which allowed enough space for the cathode tabs (204) to fit within, while also retaining as much cathode plate (cathode, 200) surface area as possible to maximize electrochemical activity. As such, Figure 2A would motivate the skilled artisan to select a size of approximately 3% without undue experimentation and with a reasonable expectation of success in providing a void which has space for a tab and preserves maximum electrode surface area.
Therefore, the limitation of Claim 11 requiring that the first void comprises less than 10 percent of the total surface area of the cathode plates, is met.
In Regards to Claim 13 (Dependent Upon Claim 9):
Shiu discloses the electrochemical cell (stacked battery cell, 100) of Claim 9 as set forth above. Shiu further teaches that the first void (cathode notch, 202) and the second void (anode notch, 213) serve to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked battery cell, 100) configurations require additional space outside of the perimeter of the electrodes [0038, 0042-0043].

Therefore, the limitation of Claim 13 requiring that the second void comprises less than 10 percent of the total surface area of the anode plates, is met.
Claims 11, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20160013455A1) as applied to Claim 8 above, and further in view of Wijayawardhana et al. (US 20130323542A1).
In Regards to Claim 11 (Dependent Upon Claim 8):
Shiu discloses the electrochemical cell (stacked battery cell, 100) of Claim 8 as set forth above. Shiu further discloses a first void (cathode notch, 202) which serves to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked battery cell, 100) configurations require additional space outside of the perimeter of the electrodes [0038, 0042-0043].
	Shiu is deficient in disclosing a first void which explicitly comprises less than 10 percent of the total surface area of the cathode plates.
Wijayawardhana discloses an electrochemical cell (lithium battery) which is comprised of an anode, a cathode, and a separator interposed in between the anode and the cathode (Figure 10, [0012-0017]). Wijayawardhana further discloses that the electrochemical cell (lithium 2 (58 mm*33 mm), and that the surface area of the void (indent) in each of the anode and the cathode is 40 mm2 (8 mm*5 mm), which results in the surface area of the void (indent) comprising ~2% of the surface area of each of the anode and the cathode plates [0179]. 	
	Thus, when selecting dimensions for the cathode and the first void (cathode notch, 202) of the electrochemical device (stacked battery cell, 100) disclosed by Shiu, the skilled artisan would be motivated to select dimensions similar to those of the cathode and void (indent) disclosed by Wijayawardhana, as they are common dimensions found in the art and are within the customary size for batteries of this type. As such, the dimensions of the electrochemical device (lithium battery) disclosed by Wijayawardhana would motivate the skilled artisan to select for the first void of Shiu, a surface area of ~2% of the total surface area of the cathode plate, without undue experimentation and with a reasonable expectation of success in providing a first void which has enough space to accommodate electrical connections while at the same time maximizing electrode surface area. By doing so, the limitation of Claim 11 requiring that the first void comprises less than 10 percent of the total surface area of the cathode plates, is met. 
In Regards to Claim 13 (Dependent Upon Claim 9):
Shiu discloses the electrochemical cell (stacked battery cell, 100) of Claim 9 as set forth above. Shiu further discloses a second void (anode notch, 213) which serves to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked 
	Shiu is deficient in disclosing a void which explicitly comprises less than 10 percent of the total surface area of the anode plates.
Wijayawardhana discloses an electrochemical cell (lithium battery) which is comprised of an anode, a cathode, and a separator interposed in between the anode and the cathode (Figure 10, [0012-0017]). Wijayawardhana further discloses that the electrochemical cell (lithium battery) includes a reference electrode, and that the anode and the cathode contain a void (indent) wherein the reference electrode is located (Figure 10, [0179]). Wijayawardhana further discloses that the surface area of the anode and the surface area of the cathode are both 1914 mm2 (58 mm*33 mm), and that the surface area of the void (indent) in each of the anode and the cathode is 40 mm2 (8 mm*5 mm), which results in the surface area of the void (indent) comprising ~2% of the surface area of each of the anode and the cathode plates [0179]. 	
	Thus, when selecting dimensions for the anode and the second void (anode notch, 213) of the electrochemical device (stacked battery cell, 100) disclosed by Shiu, the skilled artisan would be motivated to select dimensions similar to those of the electrode plates and void (indent) disclosed by Wijayawardhana, as they are common dimensions found in the art and are within the customary size for batteries of this type. As such, the dimensions of the electrochemical device (lithium battery) disclosed by Wijayawardhana would motivate the skilled artisan to select for the second void (anode notch, 213) of Shiu, a surface area of ~2% of the total surface area of the anode plate, without undue experimentation and with a reasonable expectation of success in providing a second void which has enough space to accommodate electrical connections while at the same time maximizing electrode surface area. By doing so, the limitation of Claim 13 requiring that the second void comprises less than 10 percent of the total surface area of the anode plates, is met.
In Regards to Claim 19 (Dependent Upon Claim 8): 
Shiu discloses the electrochemical cell (stacked battery cell, 100) of Claim 8 as set forth above. Shiu further discloses a first void (cathode notch, 202) which serves to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked battery cell, 100) configurations require additional space outside of the perimeter of the electrodes [0038, 0042-0043].
	Shiu is deficient in disclosing a first void (cathode notch, 202) which covers a surface area of 0.1 mm2 to 100 mm2.
Wijayawardhana discloses an electrochemical cell (lithium battery) which is comprised of an anode, a cathode, and a separator interposed in between the anode and the cathode (Figure 10, [0012-0017]). Wijayawardhana further discloses that the electrochemical cell (lithium battery) includes a reference electrode, and that each of the anode and the cathode contain a void (indent) wherein the reference electrode is located (Figure 10, [0179]). Wijayawardhana further discloses that the surface area of the void (indent) is 40 mm2 (8 mm*5 mm) [0179].
	The examiner notes that the electrochemical cell (stacked battery cell, 100) disclosed by Shiu is expected to be similar in size to the electrochemical cell (lithium battery) disclosed by Wijayawardhana, as both are appropriate for use in similar electronic applications. Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the first void (cathode notch, 202) disclosed by Shiu, a void size similar to 40 mm2, as taught by Wijayawardhana, which is known in the art as a void size which allows for the accommodation of electronic connection, while maximizing the available surface area for electrochemical reactions. By doing so, the limitation of Claim 19 requiring that the first void covers a surface area of 0.1 mm2 to 100 mm2, is met.
In Regards to Claim 20 (Dependent Upon Claim 9): 
Shiu discloses the electrochemical cell (stacked battery cell, 100) of Claim 9 as set forth above. Shiu further discloses a second void (anode notch, 213) which serves to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked battery cell, 100) configurations require additional space outside of the perimeter of the electrodes [0038, 0042-0043].
	Shiu is deficient in disclosing a second void (anode notch, 212) which covers a surface area of 0.1 mm2 to 100 mm2.
2 (8 mm*5 mm) [0179].
	The examiner notes that the electrochemical cell (stacked battery cell, 100) disclosed by Shiu is expected to be similar in size to the electrochemical cell (lithium battery) disclosed by Wijayawardhana, as both are appropriate for use in similar electronic applications. Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the second void (anode notch, 212) disclosed by Shiu, a void size similar to 40 mm2, as taught by Wijayawardhana, which is known in the art as a void size which allows for the accommodation of electronic connection, while maximizing the available surface area for electrochemical reactions. By doing so, the limitation of Claim 20 requiring that the second void covers a surface area of 0.1 mm2 to 100 mm2, is met.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20160013455A1) as applied to Claim 8 above, and further in view of Hwang et al. (US 20110123857A1).
In Regards to Claim 14 (Dependent Upon Claim 8):
Shiu discloses the electrochemical cell (stacked battery cell, 100) of Claim 8 as set forth above. Shiu further discloses a plurality of anode tabs (215) and an anode busbar (common tab, 307) interconnecting the plurality of anode tabs (215) in parallel (Figure 3C, [0043, 0045]). Shiu further discloses that the anode busbar (common tab, 307) is connected to the plurality of anode tabs (215) by bonding after the plurality of anode tabs (215) are folded-and-bonded to one another (Figure 3B, [0045]).
Shiu is deficient in disclosing that the anode tabs define an aperture into which the anode busbar fits.
Hwang discloses an electrochemical cell (rechargeable battery, 100) having an electrode assembly (20) comprised of alternating cathode plates (positive electrodes, 21) and anode plates (negative electrode, 22) with a separator (23) positioned in between (Figures 1 and 3, [0029, 0031]). Hwang further discloses that each of the cathode plates (positive electrodes, 21) has a cathode tab (positive uncoated region, 24) and each of the anode plates (negative electrode, 22) has an anode tab (negative uncoated region, 25) (Figure 7, [0032]). Hwang 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Shiu by combining the anode tabs (215) together via a method of forming apertures in the anode tabs and inserting a busbar into the apertures, as taught by Hwang, without undue experimentation and with reasonable expectation of success in producing an electrochemical cell with good electrical connectivity, as it is known in the art as an alternative to the fold-and-bind method of connecting electrode tabs. By doing so, the limitation of Claim 14 requiring that the anode tabs define an aperture into which the anode busbar fits, is met.
In Regards to Claim 15 (Dependent Upon Claim 8):
Shiu discloses the electrochemical cell (stacked battery cell, 100) of Claim 8 as set forth above. Shiu further discloses a plurality of cathode tabs (204) and a cathode busbar (common tab, 307) interconnecting the plurality of cathode tabs (204) in parallel (Figure 3C, [0044, 0045]). Shiu further discloses that the cathode busbar (common tab, 307) is connected to the plurality of cathode tabs (204) by bonding after the plurality of cathode tabs (204) are folded-and-bonded to one another (Figure 3B, [0045]).
Shiu is deficient in disclosing that the cathode tabs define an aperture into which the cathode busbar fits.
Hwang discloses an electrochemical cell (rechargeable battery, 100) having an electrode assembly (20) comprised of alternating cathode plates (positive electrodes, 21) and anode plates (negative electrode, 22) with a separator (23) positioned in between (Figures 1 and 3, [0029, 0031]). Hwang further discloses that each of the cathode plates (positive electrodes, 21) 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Shiu by combining the cathode tabs (204) together via a method of forming apertures in the cathode tabs and inserting a busbar into the apertures, as taught by Hwang, without undue experimentation and with reasonable expectation of success in producing an electrochemical cell with good electrical connectivity, as it is known in the art as an alternative to the fold-and-bind method of connecting electrode tabs. By doing so, the limitation of Claim 15 requiring that the cathode tabs define an aperture into which the cathode busbar fits, is met. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20160013455A1) as applied to Claim 16 above, and further in view of Gross et al. (US 20040048149A1). 
In Regards to Claim 17 (Dependent Upon Claim 16):
Shiu discloses the electrochemical cell (stacked battery cell, 100) of Claim 16 as set forth above. Shiu further discloses that the electrochemical cell (stacked battery cell, 100) can be a non-rectangular shape, such as having edges that are curved in a convex manner, in order to better fit the curvature of the device enclosure for use in a particular application, and that the electrochemical cell (stacked battery cell, 100) is housed within a pouch enclosure where the sides of the pouch are folded for adequate sealing (Figure 1, [0005, 0036-0037]).

Gross discloses a design for a rectangular shaped electrochemical cell (battery) which is comprised of electrode components which are encapsulated within a flexible pouch (Figure 9, [0024-0025]). Gross further discloses that the corners of the electrochemical cells (i.e. electrode plates) possess a void (chamfer, 22) where the flexible pouch is folded, which serves to improve the reliability and performance of rectangular cells by reducing stress acting upon the electrochemical cells and the flexible pouch (Figure 9, [0029]). Gross further discloses that the voids (chamfer, 22) are rounded, and that the voids (chamfers, 22) are formed in any curve shape such as convex or concave (Figure 9, [0032-0033]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the cathode plates (cathode, 200) and anode plates (anode, 210) disclosed by Shiu to have two corners which comprise a convex curve and two corners which comprise a concave curve as those are known shapes for voids within the art, as taught by Gross, which would serve to reduce the stress upon the electrode plates and the pouch with reasonable expectation in success in improving the reliability and performance of the electrochemical cell (stacked battery cell, 100).  By doing so, the limitation of Claim 17 requiring that two corners of the rectangular shape comprise a convex curve and two corners comprise a concave curve, is met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724              

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759